DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/451,299, filed on 06/25/2019.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the masking device must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to because there is an unlabeled component in Figure 1 (a circular shaded in piece); Figure 19 has two separate drawings that must each be labeled independently; and Figures 22 and 24 claim to be schematic representations, however, Figure 22 is a graphical representation and Figure 24 is a block diagram.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “100” has been used to designate both a schematized ECG in Figure 2 and an implantable stimulator in Figure 10.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Reference # 94’ is mentioned in the specifications ([00153] line 3) but does not appear in the drawings (suggested that the applicant remove 94’ from the specs or re-label one of the 94s in Fig 9 as 94’). The applicant should look to correct for all reference numbers with a prime “ ‘. “
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  17 in Figure 1; 220 in Figure 3; 340 in Figure 4; 530', 540', 550', 560' in Figure 6 .  
The drawings are objected to because Figure 15 reference # 154 claims to reference a "support" however, it is unclear from the drawing what the support component is.
The drawings are objected to because Figure 18 reference # 185 claims to reference "an area of tissue" however it is unclear from the drawing where the "tissue" is in the drawing..  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
This is not an exhaustive list of drawing errors and the applicant should look to amend any more errors found within the drawings.

Specification
The disclosure is objected to because of the following informalities:
Paragraph [0083] line 4 “it is outputs” should read “it outputs”
Paragraph [0089] line it is unclear which device “the latter” is referring to
The specification fails to describe the structure and function of a “mask” as referenced in the drawing.

Appropriate correction is required.
Claim Objections
Claims 3, 4, 7, 9, and 13 objected to because of the following informalities:  
Claims 3, 4, 9, and 13 uses the term “and/or”. This term makes the structure and function of the invention unclear. For the purposes of examination the term “and/or” will be interpreted to mean “or”.
Claim 7 claims that the light source from claim 6, however, claim 6 only claims the device of claim 1 having at least one of the listed limitations, one being the actuator comprising at least one light source. For the purposes of examination, claim 7 is being interpreted as the applicant selecting the at least one property of claim 6 including the “said actuator comprises at least one light source for emitting electromagnetic waves”.
The interpretation for claim 7 above is made for claim 8 as well regarding the limitation a “laser light source”.
 Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 4-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pivonka et al (U.S. PG Pub 2018/0256906 A1).
Regarding claim 1, Pivonka teaches a device (figure 1 element 200) comprising: an energy source (Figure 1 Element 270; paragraph 156 teaches the implantable device having an energy storage component that provides power to the components of the device); an energy storage device (paragraph 529 teaches the energy storage component of the implantable device having capacitors for storing energy); an electronics unit (figure 1 element 250 teaches the implantable controller is capable of controlling a combination of parameters of the device); an actuator connected to said energy storage device and configured to emit electromagnetic waves by discharging the energy storage device (figure 1 teaches that a function element (260) is connected to the implanted device and the controller; paragraph 531-532 teaches the controller controlling the function element configured to deliver stimulation energy such as electrical energy and the controller configured to track and control the energy delivered from the internal energy source to the stimulation elements); said electronics unit including a controller, said controller having at least one of the following properties: said controller controls a charging of said energy storage device and a discharging of said energy storage device to said actuator (paragraph 531-532 teaches the controller controlling the function element configured to deliver stimulation energy such as electrical energy and the controller configured to track and control the energy delivered from the internal energy source to the stimulation elements; paragraph 534 teaches the controller configured to control the discharge and charged); said controller controls an amount of energy for charging and discharging (paragraph 534 teaches the controller controlling the phases of stimulation by controlling the discharging and charging of the capacitors); said controller is externally configurable by way of a programming device; said controller has a release unit for discharging (paragraph 534 teaches a capacitor for discharging energy); said controller adjusts at least two impedances that are connected in series and the discharging takes place over said at least two 
Regarding claim 2, Pivonka teaches the limitations of the device in claim 1, configured for implantation in a human or animal body (Figure 4-13 illustrates multiple configurations and embodiments of the device implanted into a human body; Element 20 and 200 teaches an implantable device configured to be implanted into a human body).
Regarding claim 4, Pivonka teaches the limitations of the device in claim 1, wherein said energy storage device has a capacitor and/or a coil (paragraph 529 teaches the energy storage component of the implantable device having capacitors for storing energy).
Regarding claim 5, Pivonka teaches the limitations of the device of claim 1, wherein the discharge takes place in more than one phase (paragraph 534 teaches the stimulation pulse having a first and second phase. The first phase discharging the energy and the second being a reversal phase to balance the charge).
Regarding claim 6, Pivonka teaches the limitations of the device of claim 1, wherein said actuator has at least one of the following properties: said actuator comprises at least one light source for emitting the electromagnetic waves (paragraph 446 teaches a transducer being configured to output a stimulation signal. The transducer comprising a light emitting diode or light bulb; paragraph 555 teaches the device having transducers configured to deliver stimulation energy to tissue if the form of electromagnetic energy; light energy; infrared light energy; visible light energy; ultraviolet light 
Regarding claim 7, Pivonka teaches the limitations of the device in claim 6, wherein said light source comprises a series circuit of LEDs, or a parallel circuit of LEDs, or a combination of a series circuit and a parallel circuit of LEDs (Figure 20 elements 260a-c teaches the stimulation elements being configured in series; paragraph 540).
Regarding claim 8, Pivonka teaches the limitations of the device in claim 6, wherein said light source comprises a laser light source (paragraph 446 teaches the transducer, for emitting light energy for stimulation, comprising a laser).
Regarding claim 9, Pivonka teaches the limitations of the device in claim 1, further comprising a telemetry unit with an external device and/or an external data center (paragraph 667 teaches the device comprising the implantable device communicating with a trailing interface capable of telemetry).
Regarding claim 10, Pivonka teaches the limitations of the device in claim 1, comprising a device according to claim 1 for a stimulation of cardiac tissue or nerve tissue structures (paragraph 461 teaches the device being configured to stimulate nerve tissue; Figures 7, 11, 12 and 13 illustrates configurations of the implantable stimulation device configured to stimulate nerve tissue structures; paragraph 465-466 teaches the device can be positioned and configured to stimulate cardiac 
Regarding claim 11, Pivonka teaches the limitations of the device in claim 10, further comprising at least one stimulation electrode (paragraph 446 teaches the functional elements for stimulation, being a transducer, and the transducer comprising one or more electrodes for stimulation; paragraph 531 teaches the device having one or more functional elements for stimulation, wherein that element can include an electrode).
Regarding claim 12, Pivonka teaches the limitations of the device in claim 10, configured to cause the stimulation of the cardiac tissue (paragraph 465-466 teaches the device can be positioned and configured to stimulate cardiac tissue; paragraph 551 further teaches the functional elements for delivering stimulations can be configured to stimulate cardiac tissue) , the stimulation comprising at least one of the following: stimulation by way of the actuator by electromagnetic waves or stimulation by electrical stimulation (446 teaches the transducers for stimulation being able to emit electrical or electromagnetic energy for stimulation); wherein the stimulation by electromagnetic waves and by electrical stimulation is effected individually, consecutively, or simultaneously (paragraph 608 teaches the functional elements for stimulation can be configured to stimulation individually or in concert); and wherein the stimulation is effected in one area or in multiple areas of the tissue (figure 20 illustrates the functional elements for emitting stimulation signals (elements 260a-c) are positioned to effect multiple areas of tissue; paragraph 482 teaches that multiple implants may be implanted in different locations which would naturally effect different areas of tissue).
Regarding claim 13, Pivonka teaches the limitations of the device in claim 10, further comprising: a plug contact that is compatible with an actuator according to claim 1; and/or a plug contact that is compatible with an electrode for electrical stimulation; and/or an actuator and an electrode (paragraph 446 teaches the functional elements for stimulation, being a transducer, and the .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pivonka et al (U.S. PG Pub 2018/0256906 A1) in view of Rogers et al (U.S. PG Pub 2016/0066789 A1).
Regarding claim 3, Pivonka teaches the limitations of the device in claim 1, wherein the wherein said actuator is configured to detect (paragraph 124 teaches the device configured to sense action potentials of the tissue) and/or evoke action potentials in target tissue by emitting electromagnetic waves (paragraph 580 teaches emitting stimulation signals to affect targeted tissue) with a frequency up to 10.6 GHz (paragraph 127 teaches the device capable of emitting a signal with a frequency between .1 to 10.6 GHz). However Pivonka fails to teach where the detected or evoked action potentials are from genetically modified tissue, and the emitted electromagnetic waves are in a frequency range of 1013-1020 Hz.
Rogers teaches an implantable optoelectronic stimulation and sensing device, comprising LEDs (Figure 31) for stimulating targeted tissue, such as optogenetic tissue (paragraph 263 teaches targeting and stimulating optically sensitive cells) using electromagnetic waves in a frequency of 1013-1020 Hz  (paragraph 12 lines 13-17 teaches an embodiment of an implantable stimulation device capable of emitting electromagnetic waves with a wavelength of 300nm-1400nm, The conversion equation of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the stimulation device, having and actuator configured to emit electromagnetic waves at targeted tissue (Pivonka paragraph 580) with a frequency of between .1 to 10.6 GHz, capable of sensing the evoked action potential (Pivonka paragraph 124) taught by Pivonka, to include the ability to emit electromagnetic waves with a wavelength of wavelength of 300nm-1400nm (Rogers paragraph 12) to target genetically modified tissue (Rogers paragraph 263), in order to more effectively stimulate the targeted tissue and reduce the effect of the stimulation signal on the non-target tissue (Pivonka paragraph 580).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIZZUTO whose telephone number is (571)272-4011.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/MICHAEL A RIZZUTO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792